         Case 3:18-cv-01042-SDD-EWD                Document 1       11/26/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

CLINTON PAUL WAGUESPACK                                 *       CIVIL ACTION
                                                        *
                                                        *       NO.
VERSUS                                                  *
                                                        *       JUDGE
                                                        *
WESTLAKE CHEMICAL CORPORATION                           *       MAGISTRATE JUDGE


                                            COMPLAINT

        NOW COMES Plaintiff, Clinton Paul Waguespack, a person of the full age of majority

and a resident of Ascension Parish, State of Louisiana, who, as his Complaint, respectfully states

as follows:

                                                   1.

        This Honorable Court has jurisdiction over this matter pursuant to 28 USC 1331 whereas

this action arises under the laws of the United States. This Honorable Court has jurisdiction over

any asserted state-law claims pursuant to 28 USC 1367(a).

                                                   2.

        Venue is proper within this Judicial District pursuant to 28 USC 1391(b)(3) whereas this

is the judicial district in which Defendant’s registered office in this state is located.

                                                   3.

        Made defendant herein is Westlake Chemical Corporation, a foreign corporation licensed

to and doing business within the jurisdiction of this Honorable Court.

                                                   4.

        At all times relevant, Plaintiff was employed by Defendants as a waste water operator.
         Case 3:18-cv-01042-SDD-EWD                 Document 1   11/26/18 Page 2 of 4



                                                    5.

        On December 11, 2017, Plaintiff’s treating otolaryngologist, Dr. Jack Breaux,

recommended he work only in a “noise free” environment due to significant hearing loss as a

result of decades of working in industrial plants. Plaintiff provided a copy of Dr. Breaux’s

written restrictions to Defendant.

                                                    6.

        Plaintiff subsequently discussed with his supervisor possibly allowing him to work in an

alternative position that would either provide for a “noise free” work environment or reduce his

exposure to noise to a level acceptable to Dr. Breaux. However, his supervisor discouraged him

from applying for other jobs, telling him he was not suited for any other available positions.

Other than a single email, at no time did Defendant’s Human Resources department attempt to

intervene or assist in the situation.

                                                    7.

        Despite his request made to his supervisor, Defendant refused or failed to place Plaintiff

in any open alternative positions, including jobs previously performed by Plaintiff for which he

was qualified to and capable of doing, or consider any other reasonable accommodation.

                                                    8.

        Effective May 31, 2018, almost six months after first raising the issue and with no or

virtually no responsive effort by Defendant, and fearing his continued on-the-job noise exposure

would cause the loss of his remaining ability to hear, as Dr. Breaux had warned, Plaintiff quit his

employment with Defendant and accepted a position driving a truck for another employer at

roughly half the income.



Clinton Paul Waguespack v. Westlake Chemical Corporation
USDC, MDLA, No. 18-___________________

                                                   -2-
         Case 3:18-cv-01042-SDD-EWD                 Document 1      11/26/18 Page 3 of 4



                                                    9.

        On August 10, 2018, Plaintiff filed a Complaint of Discrimination with the Equal

Employment Opportunity Commission (EEOC). On September 28, 2018, the EEOC issued

Plaintiff a “Right to Sue” letter. This suit is filed within 90 days of that letter and is timely.

                                                   10.

        On September 4, 2018, undersigned counsel provided a copy of Plaintiff’s EEOC

Complaint and “Right to Sue” letter to Defendant, through its counsel, with an invitation to

discuss potential resolution and did so more than 30 days prior to filing this Complaint as

required by Louisiana law. No response was received from Defendant.

                                                   11.

        Plaintiff asserts that Defendant failed or refused to engage in a good-faith deliberative

process as required by law.

                                                   12.

        Plaintiff brings this claim pursuant to the Americans With Disabilities Act, 42 USC

12101 et seq., the Louisiana Employment Discrimination Act, LSA-R.S. 23:301 et seq. and other

basis or grounds of recovery to be shown at the trial of this matter.

                                                   13.

        Plaintiff seeks all damages to which he may be entitled, including:

        A.      Back pay;

        B.      Front pay;

        C.      Punitive damages;

        D.      Attorney’s fees;

        E.      Cost;

Clinton Paul Waguespack v. Westlake Chemical Corporation
USDC, MDLA, No. 18-___________________

                                                   -3-
         Case 3:18-cv-01042-SDD-EWD                 Document 1          11/26/18 Page 4 of 4



        F.      Pre and post-judgment interest; and

        G.      Other basis or forms of damages to be shown at the trial of this matter.

                                                   14.

        Plaintiff seeks a trial by jury as to all matters triable to a jury.

                                                   15.

        Plaintiff reserves the right to supplement and amend this Complaint as investigation and

discovery continues.



        WHEREFORE, Plaintiff, Clinton Paul Waguespack, prays that Defendant, Westlake

Chemical Corporation, be served with a copy of the foregoing Complaint and be made to answer

same, and after all legal delays and due proceedings had, there be judgment in favor of Plaintiff

and against Defendant for all damages as prayed for, with interest until paid in full, and for all

other and further relief to which Plaintiff may be entitled in law and/or equity.

        Dated: November 26, 2018.



                                                 Respectfully submitted:

                                                 /s/ Rusty Savoie
                                                 RUSTY SAVOIE (LSBA #25238)
                                                 A Professional Limited Liability Company
                                                 112 Innwood Dr., Suite F
                                                 Covington, LA 70433
                                                 Telephone: (985) 898-3434
                                                 Facsimile: (985) 898-3599
                                                 Email: rusty@savoielaw.com
                                                 Attorney for plaintiff, Clinton Paul Waguespack




Clinton Paul Waguespack v. Westlake Chemical Corporation
USDC, MDLA, No. 18-___________________

                                                    -4-
